Name: Commission Regulation (EEC) No 2600/78 of 6 November 1978 amending Regulation (EEC) No 1407/78 fixing a countervailing charge on imports into Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands of ethyl alcohol of agricultural origin produced in France and on imports into Belgium and Luxembourg of spirit vinegar produced in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/ 18 Official Journal of the European Communities 7. 11 . 78 COMMISSION REGULATION (EEC) No 2600/78 of 6 November 1978 amending Regulation (EEC) No 1407/78 fixing a countervailing charge on imports into Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands of ethyl alcohol of agricultural origin produced in France and on imports into Belgium and Luxembourg of spirit vinegar produced in France Whereas for the other Member States concerned prices on the German market may still be considered as representative of the prices of ethyl alcohol of agri ­ cultural origin other than cereals ; whereas the amount of the charge for ethyl alcohol of agricultural origin other than cereals should therefore be adjusted in line with this change in one of the figures used to calcu ­ late it, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 46 thereof, Whereas by Commission Regulation (EEC) No 1 407/78 (') a countervailing duty was introduced on ethyl alcohol and spirit vinegar produced in France, to be levied when these products were released for consumption in the importing countries concerned unless it was levied by France at the time of export ; whereas the purpose of the Regulation is to alleviate the difficulties created by the export aid given by France for alcohol and spirit of vinegar ; Whereas in accordance with the calculation rules applied at the time of adoption of Regulation (EEC) No 1407/78 , the amount of the charge may exceed neither the amount of the aid nor the difference between the resulting market prices for the Member States in question ; whereas a communication from the German Government received by the Commission on 11 August 1978 indicated that the market price in Germany had dropped by 15 DM/hl ; Article 1 Annex A to Regulation (EEC) No 1407/78 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 170, 27 . 6 . 1978 , p. 24 . 7 . 11 . 78 Official Journal of the European Communities No L 313/ 19 ANNEX 'ANNEX A Rate of charge per hi per degree of alcohol Member State Ethyl alcohol produced from cereals Other ethyl alcoholof agricultural origin Belgium/Luxembourg Germany France Netherlands Bfrs/ Lfrs DM FF Fl 2.1227 0.1 360 0.2991 0.1455 Bfrs/Lfrs DM FF Fl 3.903 0.2477 0.5418 0.2689'